      Case 4:19-cr-00116-RSB-CLR Document 1 Filed 08/07/19 Page 1 of 4


                                                                                            ..   J   .


                       UNITED STATES DISTRICT COURT                                • %, I        .




                    SOUTHERN DISTRICT OF GEORGIA
                                                                             - •
                                                                                     Mi i • 8
                                                                                     r

                             SAVANNAH DIVISION


UNITED STATES OF AMERICA                 )    INDICTMENT NO.                             ,• GA.
                                         )
             V.                          )    21 U.S.C.§ 841(a)(1)
                                         )    Distribution of a Controlled
RICHARD BRITTON                          )    Substance (Cocaine Base)
                                          )

THE GRAND JURY CHARGES THAT:
                                                     CR419-0116
                         COUNTS ONE THROUGH TEN
               Distribution of a Controlled Substance (Cocaine Base)
                                21 U.S.C. § 841(a)(1)

      On or about the dates below, in Liberty County, within the Southern District

of Georgia, the defendant,


                             RICHARD BRITTON,


did knowingly and intentionally distribute a mixture or substance containing a

detectable amount of cocaine base ("crack cocaine"), a Schedule II controlled

substance:


                    COUNT            DATE


                   1                 July 11, 2017


                   2                 July 25, 2017


                   3                 August 23, 2017


                   4                 September 27, 2017
Case 4:19-cr-00116-RSB-CLR Document 1 Filed 08/07/19 Page 2 of 4
Case 4:19-cr-00116-RSB-CLR Document 1 Filed 08/07/19 Page 3 of 4
Case 4:19-cr-00116-RSB-CLR Document 1 Filed 08/07/19 Page 4 of 4
